DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites that interconnecting supports extend “at an angle off-axis away from said three-dimensional lattice,” however it is unclear which axis “off-axis” refers to.  There is no previously recited axis in the claims nor does the specification refer to any particular axis. Applicant suggests Figures 1-3 show the interconnecting supports as claimed in claim 23, off-axis” is interpreted to mean not along an axis where the axis is interpreted to mean any axis, for example, an x/y/z axis or an axis following a shape or direction of a support or 3D object.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 11-14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154574) modified by Robeson (WO 2015/200189, see copy from action dated 6/18/2020.).
a composite article useful in additive manufacturing, (Mark [0123]-[0126] describe Mark Figure 4 which shows green body support composite article) the composite article comprising: (a) an optional base; (Mark [0125]-[0126] describe a raft (base) RA1, see Mark Figure 4) (b) at least one three-dimensional lattice support connected to said base (when present); (Mark [0125]-[0126] describe support (lattice) SS1, see Figure 4 for the lattice SS1 connected to the base RA1)  (c) at least one three-dimensional object, (Mark [0123] and Figure 4 show the three-dimensional object 14) the object having a bottom surface portion, a top surface portion, (Mark Figure 4 shows a bottom and top surface portion of the 3D object 14) at least one upright segment, (Mark Figure 4 shows an upright segment labeled below) and optionally at least one overhanging segment; (Mark Figure 4 shows an overhang segment, OH1) (d)a plurality of elongated interconnecting supports directly connecting (i) each said at least one overhanging segment to said three-dimensional lattice) and/or (ii) each at least one upright segment to said three- dimensional lattice; (Mark Figure 4 and [0125]-[0126] describe supports SH1, Figure 4 shows SH1 have points (interconnecting supports) that connect the upright segment and an overhang segment directly to the lattice SS1) and (e) optionally, a plurality of elongate stand-off supports interconnecting said bottom surface portion of each said three-dimensional object to said base; (Mark Figure 4 shows tack points (stand-off supports) that connect the bottom of the 3D object 14 to the base, RA1) wherein said composite article is a green intermediate (Mark [0123] describes the supports as being green bodies.)

    PNG
    media_image1.png
    680
    820
    media_image1.png
    Greyscale

Mark does not meet the claimed, produced by light polymerization of a dual cure resin in an additive manufacturing process. 
Analogous in the field of 3D printing, Robeson meets the claimed, produced by light polymerization of a dual cure resin in an additive manufacturing process (Robeson page 2 lines 29-33 describe an additive manufacturing process and page 13 lines 5-8 describe a dual-cure resin produced by light polymerization.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).

Regarding claim 2, Mark meets the claimed the composite article of claim 1, wherein said base is present, and comprises a thin planar segment, optionally configured to promote adhesion of the composite article to an additive manufacturing carrier plate (Mark Figure 4 shows the base, RA1, is a thin planar segment.)
Regarding claim 3, Mark meets the claimed, the composite article of claim 1, wherein said stand-off supports are present (Mark Figure 4 shows stand-off supports on top of the base RA1 that connect to the bottom of the object 14.)
Regarding claim 4, Mark meets the claimed, wherein said three dimensional lattice support and said interconnecting supports are configured to inhibit distortion of said at least one three - dimensional object during subsequent heating of said composite article (Mark [0004] teaches that supports are used to resist deformation during processing.)
Regarding claim 7, Mark does not meet the claimed, the composite article of claim 1, wherein said additive manufacturing process comprises continuous liquid interface production. 
Analogous in the field of 3D printing, Robeson meets the claimed, the composite article of claim 1, wherein said additive manufacturing process comprises continuous liquid interface production (Robeson Abstract describes the use of continuous liquid interface production, CLIP.)

It would have been obvious to a person of ordinary skill in the art at the time of filing to combine the 3D printed article taught in Mark with the method of continuous liquid interface production taught by Robeson to achieve the predictable result of forming a 3D object without discrete layers or cleavage lines, see Robeson page 57 line 32 – page 58 line 2. 
Regarding claim 8, Mark meets the claimed wherein said base is adhered to an additive manufacturing carrier plate (Mark [0125] teaches the base RA1 is on the build plate 16.) 
Mark does not teach optionally wherein said base has at least one resin flow opening formed therein , said resin flow opening configured to promote flow of resin into said composite article during additive manufacturing thereof , and / or configured to promote flow of wash liquid into and out of said composite article during washing thereof.
 Analogous in the field of 3D printing, Robeson meets the claimed, optionally wherein said base has at least one resin flow opening formed therein, said resin flow opening configured to promote flow of resin into said composite article during additive manufacturing thereof, and / or configured to promote flow of wash liquid into and out of said composite article during washing thereof  (Robeson page 28 lines 19-21 teach a channel system for transporting the polymerizeable liquid (resin) to the build plate (base). A channel able to transport resin would also be able to transport wash fluid.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).

Regarding claim 9, Mark meets the claimed wherein said lattice support is configured to promote flow of resin into said composite article during additive manufacturing thereof, and / or configured to promote flow of wash liquid into and out of said composite article during washing thereof (Mark [0012] and [0016] teach that channels are created to allow fluid to flow through supports.) 
Regarding claim 11, Robeson meets the claimed the composite article of claim 1, wherein: (i) said composite article is more flexible than the same article following subsequent cure; or said composite article is less flexible than the same article following subsequent cure thereof (Robeson page 126 lines 1-10 teach that a dual cure resin was initially highly elastic after a UV cure before becoming stiff after subsequent heat curing).
Regarding claim 12, Robeson meets the claimed, the composite article of claim 1, wherein said dual cure resin is comprised of: (i) light-polymerizable monomers and/or prepolymers that can participate in forming an intermediate object by stereolithography included in an amount of from 5 percent by weight to 80 percent by weight; (ii) heat-polymerizable monomers and/or prepolymers included in an amount of from 5 percent by weight to 60 percent by weight (Robeson page 4 lines 15-16 describe 1-99% of a first component and 1-99% of the second component, where the first component is a light polymerizeable (page 3 line 8) and the second component is a thermoset (heat-polymerizeable) polymer (page 3 lines 23-24).)
the article of claim 12, wherein: (iii) said light-polymerizable monomers and/or prepolymers comprise reactive end groups selected from acrylates, methacrylates, alpha-olefins, N-vinyls, acrylamides, methacrylamides, styrenics, epoxides, thiols, 1,3-dienes, vinyl halides, acrylonitriles, vinyl esters, maleimides, and vinyl ethers (Robeson claim 3 teaches the first component comprises a reactive end group consisting of each of the claimed substances)  and/or (iv) said heat-polymerizable monomers and/or prepolymers comprise reactive end groups selected from: epoxy/amine, epoxy/hydroxyl, oxetane/amine, oxetane/alcohol, isocyanate/hydroxyl, isocyanate/amine, isocyanate/carboxylic acid, cyanate ester, anhydride/amine, amine/carboxylic acid, amine/ester, hydroxyl/carboxylic acid, hydroxyl/acid chloride, amine/acid chloride, vinyl/Si-H, Si-Cl/hydroxyl, Si-Cl/amine, hydroxyl/aldehyde, amine/aldehyde, hydroxymethyl or alkoxymethyl amide/alcohol, aminoplast, alkyne/azide, click chemistry reactive groups, alkene/sulfur, alkene/thiol, alkyne/thiol, hydroxyl/halide, isocyanate/water, Si-OH/hydroxyl, Si-OH/water, Si-OH/Si-H, Si-OH/Si-OH, perfluorovinyl, diene/dienophiles, olefin metathesis polymerization groups, olefin polymerization groups for Ziegler-Natta catalysis, and ring-opening polymerization groups, and mixtures thereof (Robeson claim 3 teaches the use of a second component comprising a reactive end group with each of the claimed substances.)
Regarding claim 14, Robeson meets the claimed, the composite article of claim 1, wherein said dual cure resin comprises a light-polymerizable component that degrades upon heating and forms a reactant in heat curing thereof (Robeson page 36 lines 25-30 teach that the polymer degrades and forms a component used for the polymerization of the second component.)
 the composite article of claim 1, wherein each of the plurality of elongated interconnecting supports comprises an end thereof directly connecting to (i) each said at least one overhanging segment to said three-dimensional lattice and/or (ii) each at least one upright segment to said three-dimensional lattice (Mark Figure 4 shows interconnecting supports on SH1 that connect an overhang OH1 and the upright segment directly to the lattice SS1.)
Regarding claim 22, Mark meets the claimed, the composite article of claim 1, wherein the plurality of elongate stand-off supports interconnecting said bottom surface portion of each said three-dimensional object to said base are present (Mark Figure 4 shows points connecting the base RA1 to the bottom of the object.)
Regarding claim 23, Mark meets the claimed, the composite article of claim 1, wherein some of the plurality of elongated interconnecting supports extend at an angle off-axis away from said three-dimensional lattice (Mark Figure 4 shows the interconnecting supports on SH1 extending approximately 90 degrees (at an angle) and horizontally away (off of the vertical or y axis of the supports) from the lattice SS1.)
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Mark as applied to claim 1 above, and further in view of Soucy (US 2014/0271221).
Regarding claim 5, modified Mark teaches the use of interconnecting supports but does not meet the claimed, wherein said at least one three-dimensional object comprises a plurality of separate and distinct three-dimensional objects, all connected to the same said three-dimensional lattice by said interconnecting supports. Analogous in the field of 3D manufacturing supports, Soucy meets the claimed wherein said at least one three-dimensional object comprises a plurality of separate and distinct three-dimensional objects, all connected to the same said three-dimensional lattice by said interconnecting supports (Soucy [0037] teaches that support structures can support multiple objects.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the interconnecting supports of Mark with multiple three-dimensional objects taught by Soucy in order to support the three-dimensional objects during manufacturing, see Soucy [0003] and [0037]. 
Regarding claim 6, modified Mark teaches the use of interconnecting supports but does not meet the claimed the composite article of claim 1, wherein said additive manufacturing process comprises stereolithography. Soucy meets the claimed, the composite article of claim 1, wherein said additive manufacturing process comprises stereolithography (Soucy Abstract describes a support structure made by additive manufacturing and Soucy [0002] teaches that the additive manufacturing process could include stereolithography.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the interconnecting supports of Mark with the use of stereolithography taught by Soucy in order to form a support structure to support the three-dimensional objects during manufacturing, see Soucy [0003].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Mark as applied to claim 1 above, and further in view of Batchelder (US 2010/0086721).
Regarding claim 10, modified Mark does not meet the claimed wherein said lattice support has at least one enlarged channel formed therein said enlarged channel configured to further promote flow of resin into said composite article during additive manufacturing thereof , and / or configured to further promote flow of wash liquid into and out of said composite article during washing thereof. 
wherein said lattice support has at least one enlarged channel formed therein said enlarged channel configured to further promote flow of resin into said composite article during additive manufacturing thereof , and / or configured to further promote flow of wash liquid into and out of said composite article during washing thereof (Batchelder [0040] describes a support with a number of fluid channels (enlarged channels) used to move fluid further into the support structure. These channels could also be used to move resin or wash liquid if they are able to move fluid in general.) 
It would have been obvious to a person of ordinary skill in the art before the time of filing to combine the structure of Mark with the enlarged channels taught by Batchelder in order to form a support structure that can promote the flow of fluids throughout the support structure, see Batchelder [0040].
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the embodiment applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The current rejection relies on the embodiment as shown in Figure 4 of Mark which does not have any intervening layers between the interconnecting supports and the object. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744